EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan D. Kirkpatrick on 9/8/22.

The application has been amended as follows: 

	In claim 8, line 10 of the claim, before “the first support portions”, insert --wherein--.
	In claim 8, line 13 of the claim, before “the deformable portion”, insert --wherein--.
	In claim 8, line 17 of the claim, before “the protrusion portion”, insert --wherein--.
	Replace claim 10 with, --A variable flow rate valve mechanism comprising:
	a valve including a valve body and a valve shaft protruding from the valve body;
	a lock member fixed to the valve shaft;
	a valve attachment member attached to the valve shaft between the valve body and the lock member to hold the valve together with the lock member; and
	a spring washer formed into an annular shape around an axis of the spring washer and disposed adjacent to the valve attachment member, the spring washer comprising:
	a support portion including a seat surface formed along a plane perpendicular to the axis of the spring washer and an open surface provided opposite to the seat surface; 
	a deformable portion connected to the support portion, wherein the deformable portion extends in an inclined manner with respect to the plane from a bending point of the spring washer, and wherein the deformable portion includes a contact surface formed to be continuous with the open surface of the support portion; and 
	a protrusion portion extending over the open surface of the support portion in a radial direction of the spring washer to limit a deformation of the deformable portion in an axial direction of the spring washer during actuation of the spring washer, wherein the support portion is at least 20% wider than the protrusion portion in the radial direction so as to space away the protruding portion from the bending point of the spring washer, in the radial direction.--.
	In claim 11, line 1 of the claim, change “spring washer” to -- variable flow rate valve mechanism--.
	In claim 11, line 4 of the claim, before “the deformable portion”, insert --wherein--.
	In claim 11, line 5 of the claim, before “the protrusion portion is provided”, insert --wherein--.
	In claim 11, line 6 of the claim, before “the protrusion portion is formed”, insert --wherein--.
	In claim 12, line 1 of the claim, change “spring washer” to -- variable flow rate valve mechanism--.
	In claim 12, line 4 of the claim, before “the surface”, insert --wherein--.
	Cancel claim 13.
	In claim 14, line 1 of the claim, change “spring washer” to -- variable flow rate valve mechanism--.
	Replace claim 15 with, --A variable flow rate valve mechanism comprising:
	a valve;
	a stem having a first end and a second end, the first end being coupled to the valve;
	a bearing that has a tubular shape and rotatably supports the stem;
	a link member coupled to the second end of the stem, the second end of the stem protruding from an end face of the bearing; and
	a spring washer, formed into an annular shape, the spring washer comprising:
		a support portion including a seat surface formed along a plane perpendicular to an axis of the spring washer and an open surface provided opposite to the seat surface; 
		a deformable portion connected to the support portion, wherein the deformable portion extends in an inclined manner with respect to the plane from a bending point of the spring washer, and wherein the deformable portion includes a contact surface formed to be continuous with the open surface of the support portion; and 
		a protrusion portion extending over the open surface of the support portion in a radial direction of the spring washer to limit a deformation of the deformable portion in an axial direction of the spring washer during actuation of the spring washer, wherein the support portion is at least 20% wider than the protrusion portion in the radial
direction so as to space away the protruding portion from the bending point of the spring washer, in the radial direction,
	wherein the spring washer is disposed closer to the link member than to the valve.--.
	Replace claim 16 with, -- The variable flow rate valve mechanism according to claim 15, 
	wherein the link member has a base end portion and a tip portion, the base end portion being coupled to the second end of the stem,
	wherein the variable flow rate valve mechanism further comprises an operation rod coupled to the tip portion of the link member, and
	wherein the spring washer is disposed adjacent the tip portion of the link member.--.
	Replace claim 18 with, --The variable flow rate valve mechanism according to claim 15,
	wherein the link member is a first link member having a base end portion and a tip portion, the base end portion being coupled to the second end of the stem,
	wherein the variable flow rate valve mechanism further comprises:
		an operation rod having a base end portion and a tip portion, the tip portion of the operation rod being coupled to the tip portion of the first link member; and
		a second link member coupled to the base end portion of the operation rod, and
	wherein the spring washer is disposed adjacent the base end portion of the operation rod.--.
	In claim 20, line 1 of the claim, change “spring washer” to -- variable flow rate valve mechanism--.
	Add claim 24, --The variable flow rate valve mechanism according to claim 15, wherein the spring washer is disposed between the end face of the bearing and the link member.--.

Reasons for Allowance
Claims 1,5-12 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for the allowance of the claims is a variable flow rate valve mechanism having the combination of the support portion is at least 20% wider than the protrusion portion in the radial direction so as to space away the protruding portion from the bending point of the spring washer, in the radial direction with a valve having a valve body and valve shaft with a lock member with a valve attachment member or a stem with a bearing with a link member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921